Exhibit 10.0

 

Amendment

 

This agreement made as of this 24th day of June, 2019 by and between Ondas
Networks Inc. (the “Company”) and the undersigned lender (‘Lender”).

 

Whereas the Company is indebted to the Lender for certain loan principle and
interest pursuant to certain loan agreements and notes as amended (“Loan”); and

 

Whereas the Parties wish to amend certain terms respecting the Loan.

 

It is hereby agreed:

 

1.All principal and interest outstanding under any and all Loans made by the
Lender to the Company and subsequently accruing through to June 30, 2019 shall
be defined as and constitute the new principal amount of Lender’s Loans to the
Company (“New Loan Principal”).

 

2.The New Loan Principal shall be payable in full on July 31, 2019 together with
interest thereon, or at any time earlier in whole or part at Company’s
discretion without notice or bonus.

 

3.All other terms of the Loan shall continue.

 

Ondas Networks Inc.   Lender             By:                   Name: Eric Brock,
CEO    

